Citation Nr: 1505847	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral patellar tendonitis.

2.  Entitlement to a compensable rating for mechanical low back pain.

3.  Entitlement to a compensable rating for tension headaches (claimed as migraine headaches).


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2004 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that, in that rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and depression.  However, in a January 2013 rating decision, the RO granted service connection for PTSD with depression, which is a full grant of the benefit sought regarding those disabilities.  Thus, PTSD and depression are not issues before the Board.

The Board also notes that, in the January 2010 rating decision, the RO continued 10 percent disability evaluations for pericarditis and for epilepsy; continued noncompensable disability evaluations for costochondritis, right ear hearing loss, and seborrheic dermatitis; and denied service connection for erectile dysfunction and for a respiratory condition.  However, in a January 2013 statement submitted as a substantive appeal, the Veteran's representative only perfected the appeal of the issues listed on the cover page.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  As such, the issues regarding pericarditis, epilepsy, costochondritis, right ear hearing loss, seborrheic dermatitis, erectile dysfunction, and a respiratory condition are not before the Board.  In any case, as detailed below, any issue on appeal is now being withdrawn by the Veteran.

In June 2014, VA received a statement from an attorney A.O. who apparently represented the Veteran in the past.  A.O. indicated that she had not represented the Veteran since March 2012 and does not currently represent the Veteran.  The Board agrees that A.O. does not represent the Veteran and that the duly-appointed attorney representative is correctly listed on the title page.



FINDING OF FACT

In a July 2014 written statement, the Veteran's representative requested withdrawal of the appeal of any pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to compensable ratings for bilateral patellar tendonitis, mechanical low back pain, and tension headaches (claimed as migraine headaches) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received in July 2014, prior to the promulgation of a Board decision in the appeal, the Veteran's representative notified VA that the Veteran is satisfied with his current rating and that he would like to withdraw any remaining claims he has pending.  As noted in the introduction, the pending issues are the issues of entitlement to compensable ratings for bilateral patellar tendonitis, mechanical low back pain, and tension headaches (claimed as migraine headaches).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to those three issues, and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


